DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 17 August 2022 is acknowledged.
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0029206 to CHO et al. (“CHO”).
Regarding claims 1-2, 5, 7-12, 15, and 17, CHO discloses a counterweight assembly, the assembly comprising:
a body (housing 50) having an outer surface and an inner surface, the inner surface defining an internal cavity adapted to receive a heavy aggregate material to form a counterweight (the hollow housing of CHO fully capable of the intended use of receiving a heavy aggregate material; note CHO’s use of cement, which inherently/implicitly contains aggregate material); and
a funnel (flange 55) coupled to the body and extending outwardly from the body, the funnel adapted to deliver the heavy aggregate material to the internal cavity of the body (via inlet 54),
wherein the funnel is integrally formed with the body (see, e.g., Fig. 5),
further comprising a passage defined by the funnel and an opening (54) defined by the body, wherein the passage and the opening are coupled thereby facilitating communication between the funnel and the internal cavity of the body (see, e.g., Fig. 5),
wherein the body includes at least one aperture (holes 53) adapted to receive a securement mechanism (locking bolt, see ¶ [0055]) that is configured to retain the body in an operable connection with a counterweight receiving component (tub, see ¶ [0055]),
wherein the securement mechanism comprises a fastener (see locking bolt above),
wherein the outer surface of the body has an arcuate shape (see balancing weight embodiment in Fig. 9),
further comprising a heavy aggregate material disposed in the internal cavity of the body (see above regarding cement),
a counterweight assembly, the assembly comprising:
a body having an outer surface and an internal surface defining an internal cavity, and at least one aperture adapted to receive a securement mechanism (see above),
a heavy aggregate material disposed within the internal cavity of the body (see above);
a funnel extending outwardly from the body, the funnel adapted to deliver the heavy aggregate material to the internal cavity of the body (see above); and
a counterweight receiving component defining at least one aperture, wherein the securement mechanism is received by the at least one aperture of the counterweight receiving component and the at least one aperture of the body (see above),
wherein the securement mechanism operably couples the body to the counterweight receiving component (see above),
wherein the funnel is integrally formed with the body (see above),
further comprising a passage defined by the funnel and an opening defined by the body, wherein the passage and the opening are coupled thereby facilitating communication between the funnel and the internal cavity of the body (see above),
wherein the outer surface of the body has an arcuate shape (see above).

Claim(s) 1-2, 5-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0258508 to AMBROSE.
Regarding claims 1-2, 5-6, and 9-10, AMBROSE (in Figs. 1-4 and associated text) discloses a counterweight assembly (102), the assembly comprising:
a body (104) having an outer surface and an inner surface, the inner surface defining an internal cavity (108) adapted to receive a heavy aggregate material to form a counterweight (intended use, the internal cavity of AMBROSE fully capable of such use); and
a funnel (pour spout 106) coupled to the body and extending outwardly from the body, the funnel adapted to deliver the heavy aggregate material to the internal cavity of the body (use of material is intended use as currently claimed and not afforded patentable weight),
wherein the funnel is integrally formed with the body (see, e.g., Figs. 1-4),
further comprising a passage defined by the funnel and an opening defined by the body, wherein the passage and the opening are coupled thereby facilitating communication between the funnel and the internal cavity of the body (see Figs. 1-4, particularly Fig. 2A),
wherein the funnel comprises at least two diverging, upstanding walls (note 4 upstanding walls of funnel 106 in Fig. 2; also note the top of the walls diverge as shown in Fig. 2A), wherein the outer surface of the body has an arcuate shape,
wherein the outer surface of the body has an arcuate shape (note the arcuate shape of body portions 105,107 in Figs. 1-4), 
further comprising a heavy aggregate material disposed in the internal cavity of the body (see abstract and ¶ [0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMBROSE or CHO.
AMBROSE and CHO, supra, disclose the claimed invention including structure readable on a funnel for filling the body of a counterweight.  Both disclose the funnel at the body opening integrally formed with the body, but neither discloses wherein the funnel is releasably coupled to the body or wherein the funnel is releasably coupled to the body via a friction fit as recited in claims 3-4.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the body opening from an integral component to a separate component in the manner claimed to yield the same and predictable filling results, since it has been held that making integral structures separate or removable for their intended purpose involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Making Separate.  

Claim(s) 7-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMBROSE in view of CHO.
Regarding claims 7-8, 11-12, and 15-17, AMBROSE, supra, discloses the claimed invention including a counterweight body secured to a counterweight receiving component (i.e. a tub) by a fastener.  AMBROSE does not disclose wherein the body includes at least one aperture adapted to receive a securement mechanism that is configured to retain the body in an operable connection with a counterweight receiving component.  CHO teaches an art-related counterweight configuration wherein the counterweight body has apertures (53) for fasteners (locking bolts 13) to secure the counterweight to a tub (see CHO at Figs. 4-8 and associated text).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the counterweight of AMBROSE with fastening holes and bolts, as taught in CHO, to yield the same and predictable fastening results.
Regarding claims 13-14, see rejection of claims 3-4 above.

Claim(s) 10-12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO in view of AMBROSE.
Examiner’s primary interpretation of CHO is that the disclosed cement reads on the claimed “heavy aggregate material” in claims 10 and 11.  Even if assuming, arguendo, that the cement of CHO does not read on heavy aggregate material, use of such material in counterweights is old and known in the art.  AMBROSE teaches filling a counterweight housing with “concrete or other heavy aggregate material” (see AMBROSE at ¶ [0025]).
Because both CHO and AMBROSE teach filling a counterweight with heavy materials, it would have been obvious to one skilled in the art to substitute one known counterweight filler for the other for the other to achieve the predictable result of providing a desired weight to a counterweight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711